DETAILED ACTION
	This Office action is based on the amendments filed November 4, 2021for application 16/78,750.  Claims 1, 4, 5, 11, and 12 have been amended, claims 10 and 13 have been cancelled, and claims 17 and 18 are newly presented; claims 1-9, 11, 12, and 14-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the mandible piece” in line 16; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the 
Claim 5 recites the limitation “the protrusive flange … and the concavely-shaped anterior surface thereof” in lines 1-2; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the above limitation of claim 5 will be interpreted as “the concavely-shaped posterior surface” as previous recited in claim 1.
Claims 2-4 and 6-9 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claims 1 and/or 5.
Claim 11 recites the limitations “a posterior surface of each of the protrusive flange” in lines 7-8 and “the protrusive flange has a concavely-shaped posterior surface” in line 11; however, it is unclear if each limitation is referring to the same “posterior surface” of the protrusive flange.  For examination purposes, the above limitation in line 11 of claim 11 will be interpreted as “the posterior surface of the protrusive flange is concavely-shaped” in order to clearly refer to the same previously recited “posterior surface” of the protrusive flange.
Claim 11 recites the limitation “the driver” in line 12; however, it is unclear which driver the “driver” in line 12 is referring to since claim 11 previously recites the limitations “a first driver” in line 4 and “a second driver” in line 7.  For examination purposes, the limitation “the driver” as recited in line 12 of claim 11 will be interpreted as “the second driver” in order to clearly refer to the previously recited second driver that is mated to a posterior surface of the protrusive flange.
Claim 11 recites the limitation “the mandible piece” in line 13; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the mandible piece” will be interpreted as “the mandibular piece” as previously recited in claim 11.
Claims 12 and 14-18 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yukita et al. (WO 2018/123602), in view of Flanagan (US 2016/0324681), and in further view of Garcia Reyes et al. (WO 2017/149523).
Regarding claim 1, Yukita discloses a mandibular repositioning device (Figs. 18-19; [22]) comprising: a mandibular piece having a first teeth covering (lower jaw oral appliance body portion 4224) and having a first housing (fixing portion 4260 houses adjustment section 4250 so it is construed to be housing; Fig. 18) proximate to each of a first left molar portion and a first right molar portion (Figs. 18-19 are schematic side views and the components shown like 4240 and 4230 are located on the left and right sides [281] so the left is the same as the right), a protrusive flange (wings 4244) extending cranially from each first housing (4260) of the mandibular piece (Figs. 18-19; [281-284, 294]), and a maxillary piece having a second teeth covering (upper jaw oral appliance body portion 4214) and having a second housing (stopper fixing portion 4233 houses adjustment section 4232 so it is construed to be a housing; Fig. 18; [282]) proximate to each of a second left molar portion and a second right molar portion (Figs. 18-19 are schematic side views and the components shown like 4240 and 4230 are located on the left and right sides [281] so the left is the same as the right) and has a driver (stopper adjustment 4232, moving portion 4231) for anterior and posterior movements of the mandibular piece (Figs. 18-19; [281-282]); wherein the maxillary piece sits on the mandibular piece with the 
However, Yukita fails to teach that each first housing of the mandibular piece encloses a power source electrically connected to an on-board circuit board and each second housing of the maxillary piece encloses a power source electrically connected to a motor and to an on-board circuit board, wherein the driver is operatively connected to the motor.
Flanagan discloses an analogous mandibular repositioning device (Figs. 1-6; [0020]) wherein each housing (housing 26, portion of band 18) encloses a power source (battery 28) electrically connected to a motor (nitinol wire and ratchet gears on the actuator casing creates the movement; [0049-0050]) and to an on-board circuit board (22; the battery is used to power the movement of the actuator so it must be electrically connected to the nitinol wiring of the actuator; [0049,0059], the actuator is electrically connected to the circuit board so the battery must also be electrically connected to the circuit board at least through the actuator wiring (Figs. 6 & 14; [0038, 0046]) and has an analogous driver (actuator cart moves back and forth based on the nitinol; Figs. 7 & 9-10; [0053]) operatively connected to the motor (Fig. 7; [0050]) providing means to automatically move the drivers posteriorly and anteriorly making the device easier to adjust while also being capable of being adjusted while a user is sleeping ([0037, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housings of the mandibular and maxillary pieces of the mandibular repositioning device taught by Yukita to include a power source electrically connected to a motor and to an on-board circuit board and a driver operatively connected to the motor as taught by Flanagan in order to provide means to automatically move the driver posteriorly and anteriorly making the device easier to adjust while also being capable of being adjusted while a user is sleeping (Flanagan: [0037, 0038]).

Garcia Reyes discloses an analogous mandibular repositioning device (Fig. 1; page 7, lines 6-7) comprising a mandibular piece (lower splint 2) having a protrusive flange (extension 15) extending cranially from each of a first left molar portion and a first right molar portion (Figs. 3 & 6), and a maxillary piece (upper splint 1), wherein the maxillary piece (1) sits on the mandibular piece (2) with a driver (follower 19) operatively engaged with the protrusive flange (15) of the mandibular piece (2), and wherein the protrusive flange (15) has a concavely-shaped posterior surface (contact surface 3a; Fig. 6; page 21, lines 11-13) configured to slide against a convexly-shaped head of the driver (19) as the mandibular piece (2) moves downward with jaw opening which moves the mandibular piece (2) forward and increases the cross-sectional area of a user’s upper airway (page 8, lines 28-33; page 10, lines 4-9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the mandibular repositioning device taught by the combination of Yukita and Flanagan such that the protrusive flange has a concavely-shaped posterior surface configured to slide against a convexly-shaped head of the driver as the mandibular piece moves downwardly with jaw opening which moves the mandibular piece forward and increases the cross-sectional area of the user’s upper airway as taught by Garcia Reyes for the purpose of allow the positioning of the user’s lower jaw in different positions of protrusion advance when the user’s mouth is closed, open, and during the process of opening and closing of the user’s mouth (Garcia Reyes: page 1, lines 4-11).
Regarding claim 2, the combination of Yukita / Flanagan / Garcia Reyes discloses the invention substantially as claimed, as described above, and Yukita further discloses that the protrusive flange (4244) is releasably attachable to the housing (4260) of the mandibular piece (release can be defined as to allow to move away from a source of confinement [https://www.thefreedictionary.com/release] so the flange 4244 which can move away from housing 4260 through the adjustment section 4250 by turning the screw rod [33] is construed to be releasably attachable).
Regarding claim 4, the combination of Yukita / Flanagan / Garcia Reyes discloses the invention substantially as claimed, as described above, and Flanagan further discloses that the on-board circuit board (22) includes a receiver (the circuit board 22 consists of a sensor for snoring events [0030] which will be construed to be a receiver because it receives sound information), a transmitter (there is wiring from the microcontroller of the circuit board 22 to the wiring of the actuator [0038] to control the actuators so it is transmitting information), and a microprocessor having instructions to activate the motors simultaneously to linearly translate the driver (Fig. 14; [0038-0039, 0049]) providing automatic activation and movement of the motors with the detection of snoring to help alleviate the snoring without waking the user ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit boards of the device taught by the combination of Yukita / Flanagan / Garcia Reyes to include a receiver, a transmitter and a microprocessor having instructions to activate the motors simultaneously to linearly translate the driver as further taught by Flanagan in order to provide automatic activation and movement of the motors with the detection of snoring to help alleviate the snoring without waking the user (Flanagan: [0030]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yukita, in view of Flanagan (‘681), in further view of Garcia Reyes as applied to claim 1 above, and in even further view of Flanagan (US 2020/0375528).
The combination of Yukita / Flanagan (‘681) / Garcia Reyes discloses the invention substantially as claimed, as described above, but fails to teach that each power source is a rechargeable battery and each housing has a charging member in an exterior surface thereof.
Flanagan (‘528) teaches an analogous mandibular repositioning device (4; Figs. 2-3; [0050]) wherein each analogous power source is a rechargeable battery (Fig. 5; [0030, 0056]) and each analogous housing (6) has a charging member (metallic stubs 12 are used as a cathodic and anodic contact for a charger [0056]) in an exterior surface thereof (Fig. 3; [0056]) providing easily accessible means to charge a battery that can also be used to measure patient treatment compliance by measuring the electrical resistance between the charge stubs ([0037, 0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each power source and each housing of the device taught by the combination of Yukita / Flanagan (‘681) / Garcia Reyes to be a rechargeable and to contain a charging member in an exterior surface thereof, respectively, as taught by Flanagan (‘528) in order to provide easily accessible means to charge a battery that can also be used to measure patient treatment compliance by measuring the electrical resistance between the charge stubs (Flanagan (‘528): [0037, 0056]).

Claims 11, 12, 14, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yukita et al. (WO 2018/123602), in view of Flanagan (US 2016/0324681), in further view of Nelissen (US 2011/0168187), and in even further view of Garcia Reyes et al. (WO 2017/149523).
Regarding claims 11, 17, and 18, Yukita discloses a mandibular repositioning device (Figs. 18-19; [22]) comprising: a mandibular piece having a first teeth covering (lower jaw oral appliance body 4224) and having a housing (fixing portion 4260 houses adjustment section 4250 [Fig. 18] so it is construed to be housing) proximate each of a left molar portion and a right molar portion (Figs. 18-19 are schematic side views and the components shown like 4240 and 4230 are located on the left and right sides [281] so the left is the same as the right), and a protrusive flange (wings 4244) extending cranially from each housing (Figs. 18-19; [281-284, 294]), and a maxillary piece having a second teeth covering (upper jaw oral appliance body portion 4214) and a second driver (stopper adjustment 4232, moving portion 4231) mated to a posterior surface of each of the protrusive flange (4244) (Figs. 18-19; [281-282]), wherein the maxillary piece sits on the mandibular piece (Fig. 19).
However, Yukita fails to disclose that each housing encloses a power source electrically connected to an on-board circuit board and to a motor.
Flanagan discloses an analogous mandibular repositioning device (Figs. 1-6; [0020]) wherein each housing (housing 26 and a portion of band 18) encloses a power source (battery 28) electrically connected to an on-board circuit (22; the battery is used to power the movement of the actuator so it must be electrically connected to the nitinol wiring of the actuator [0049, 0059], the actuator is electrically connected to the circuit board so the battery must also be electrically connected to the circuit board at least through the actuator wiring [0038, 0046]; Figs. 6 & 14) and to a motor (nitinol wire and ratchet gears on the actuator casing creates the movement [0049-0050]) providing means to automatically move the mandibular positioning member (4240) posteriorly and anteriorly making the device easier to adjust while also being capable of being adjusted while a user is sleeping ([0037, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housings of the mandibular piece taught by Yukita to include a power source electrically connected to an on-board circuit and to a motor as 
However, the combination of Yukita and Flanagan fails to disclose that the mandibular piece has a first driver oriented to move caudally and cranially with the first driver operatively engaged with the maxillary piece to open or close the mouth of the user.
Nelissen discloses an analogous mandibular repositioning device (Fig. 1; [0025]) wherein an analogous mandibular piece (2) has a first driver (vertical adjusting means 10 consists of a vertical adjusting screw 17 and acting tubes 22, 23 which are used to move the contact portion 7 up and down [0029] so it is construed to be a driver) oriented to move caudally and cranially ([0029]) with the first driver (10, 7) operatively engaged with the analogous maxillary piece (upper part 3, upper coupling element 6; Fig. 1) to open or close the mouth of the user ([0026, 0029]) providing an additional adjustment means and guide to allow for the convenient adjustment of the vertical distance between the lower jaw and upper jaw ([0012, 0015, 0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the upper portion of the protrusive flange of the mandibular piece taught by the combination of Yukita and Flanagan to be substituted with a first driver oriented to move caudally and cranially with the first driver operatively engaged with the maxillary piece to open or close the mouth of the user as taught by Nelissen in order to provide an additional adjustment means and guide to allow for the convenient adjustment of the vertical distance between the lower jaw and upper jaw (Nelissen: [0012, 0015, 0027]).
Although Yukita further discloses wherein the protrusive flange (4244) has an inclined posterior surface (4246) configured to slide against an inclined head (4236) of the driver (4231, 4232) (Figs. 18-19; [286]), the combination of Yukita / Flanagan / Nelissen fails to disclose that the posterior surface of the protrusive flange is concavely-shaped and configured to slide 
Garcia Reyes discloses an analogous mandibular repositioning device (Fig. 1; page 7, lines 6-7) comprising a mandibular piece (lower splint 2) having a protrusive flange (extension 15) extending cranially from each of a left molar portion and a right molar portion (Figs. 3 & 6), and a maxillary piece (upper splint 1) having a driver (follower 19) mated to a posterior surface (contact surface 3a; Fig. 6; page 21, lines 11-13) of each of the protrusive flange (15), wherein the posterior surface (3a) of protrusive flange (15) is concavely-shaped and configured to slide against a convexly-shaped head of the driver (19) as the mandibular piece (2) moves downward with jaw opening which moves the mandibular piece (2) forward and increases the cross-sectional area of a user’s upper airway (page 8, lines 28-33; page 10, lines 4-9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the mandibular repositioning device taught by the combination of Yukita / Flanagan / Nelissen such that the posterior surface of the protrusive flange is concavely-shaped and configured to slide against a convexly-shaped head of the second driver as the mandibular piece moves downwardly with jaw opening which moves the mandibular piece forward and increases the cross-sectional area of the user’s upper airway as taught by Garcia Reyes for the purpose of allow the positioning of the user’s lower jaw in different positions of protrusion advance when the user’s mouth is closed, open, and during the process of opening and closing of the user’s mouth (Garcia Reyes: page 1, lines 4-11).
Regarding the limitations “wherein the on-board circuit board is configured to receive instructions to incrementally open or close the mouth of the user based on data regarding the user, thereby affecting anterior advancement simultaneously therewith in real-time during the user’s sleep” as recited in claim 11, “wherein the instructions are based on data from a sensor in either or both of the mandibular piece or the maxillary piece” as recited in claim 17, and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to construct the device taught by the combination of Yukita / Flanagan / Nelissen / Garcia Reyes such that the on-board circuit board is configured to receive instructions based on data regarding the user and controlling actuation of the device in real-time during the user’s sleep as further taught by Flanagan for the purpose of moving the user’s lower jaw in a controlled manner to implement a treatment profile determined by the needs of the user.  Further, since the device taught by the combination of Yukita / Flanagan / Nelissen / Garcia Reyes includes the ability to control the opening or closing of the user’s mouth as taught by Nelissen, it would have been obvious to one having ordinary skill in the art to construct the device taught by the combination of Yukita / Flanagan / Nelissen / Garcia Reyes such that the on-board circuit board is capable of incrementally opening or closing the mouth of the user’s based on the data regarding the user based on the treatment profile, wherein the opening or closing of the user’s mouth will simultaneously cause anterior advancement of the user’s lower jaw due to the concavely-shaped posterior surface of the protrusive flange taught by Garcia-Reyes.  Therefore, the structure of the device taught by the combination of Yukita / Flanagan / Nelissen / Garcia Reyes as described above is capable of performing the functional limitations recited in claims 11, 17, and 18.
Regarding claim 12, the combination of Yukita / Flanagan / Nelissen / Garcia Reyes discloses the invention substantially as claimed, as described above, and Yukita further 
Flanagan further discloses that each analogous second housing (housing 26 and a portion of band 18) encloses a power source (battery 28) electrically connected to a motor (nitinol wire and ratchet gears on the actuator casing creates the movement [0049-0050]) and to a circuit board (22; the battery is used to power the movement of the actuator so it must be electrically connected to the nitinol wiring of the actuator [0049,0059], the actuator is electrically connected to the circuit board so the battery must also be electrically connected to the circuit board at least through the actuator wiring [0038, 0046]; Figs. 6 & 14) and has an analogous second driver (actuator cart moves back and forth based on the nitinol [0053]; Figs. 7 & 9-10) operatively connected to the motor (Fig. 7; [0050]) providing means to automatically move the second driver posteriorly and anteriorly making the device easier to adjust while also being capable of being adjusted while a user is sleeping ([0037, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housings of the maxillary piece of the device taught by the combination of Yukita / Flanagan / Nelissen / Garcia Reyes to each include a power source electrically connected to a motor and to an on-board circuit board and a driver operatively connected to the motor as further taught by Flanagan in order to provide means to automatically move the second driver posteriorly and anteriorly making the device easier to adjust while also being capable of being adjusted while a user is sleeping (Flanagan: [0037, 0038]).
Regarding claim 14, the combination of Yukita / Flanagan / Nelissen / Garcia Reyes discloses the invention substantially as claimed, as described above, and Yukita further discloses that the second driver (4231, 4232) has a head (4231) shaped to fit the shape of the 
Regarding claim 15, the combination of Yukita / Flanagan / Nelissen / Garcia Reyes discloses the invention substantially as claimed, as described above, and Yukita further discloses wherein the protrusive flange (4244) is releasably attachable to the housing (4260) of the mandibular piece (release can be defined as to allow to move away from a source of confinement [https://www.thefreedictionary.com/release] so the flange 4244 which can move away from housing 4260 through the adjustment section 4250 by turning the screw rod [33] is construed to be releasably attachable).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yukita, in view of Flanagan (‘681), in further view of Nelissen, in further view of Garcia Reyes as applied to claim 11 above, and in even further view of Flanagan (US 2020/0375528).
Regarding claim 16, the combination of Yukita / Flanagan (‘681) / Nelissen / Garcia Reyes discloses the invention substantially as claimed, as described above, but fails to teach that each power source is a rechargeable battery and each housing has a charging member in an exterior surface thereof.
Flanagan (‘528) teaches an analogous mandibular advancement device (4) (Figs. 2-3; [0050]) wherein each analogous power source is a rechargeable battery (Fig. 5; [0030, 0056]) and each analogous housing (6) has a charging member (metallic stubs 12 are used as a cathodic and anodic contact for a charger [0056]) in an exterior surface thereof (Fig. 3; [0056]) providing easily accessible means to charge a battery that can also be used to measure patient 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each power source and each housing of the device taught by the combination of Yukita / Flanagan (‘681) / Nelissen / Garcia Reyes to be a rechargeable and to contain a charging member in an exterior surface thereof, respectively, as taught by Flanagan (‘528) in order to provide easily accessible means to charge a battery that can also be used to measure patient treatment compliance by measuring the electrical resistance between the charge stubs (Flanagan (‘528): [0037, 0056]).

Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of independent claim 1.

Response to Arguments
Applicant’s arguments filed November 4, 2021 have been considered but are moot because they do not apply to the current rejection in view of Garcia Reyes et al. (WO 2017/149523) as discussed above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237. T he fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/11/2022